DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “decreasing somatic growth”.  However, the present specification indicates at pg. 22, lines 15-25 that the method increases somatic growth. It is assumed that applicant meant increases. 
Additionally, claim 19 recites a conventional starter feed. However, it is not clear what ingredients constitute a “conventional” feed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 14-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0327578 (BURR) in view of United States Patent No. 4,600,585 (VITCENDA).
Claim 14 recites a method of feeding a bovine calf during and/or after the bovine calf’s weaning period, the method comprising the step of:
feeding to the bovine calf a solid feed combination comprising at least a first solid feed composition and a second solid feed composition,
wherein the first solid feed composition comprises 35-100 wt.% of fat,
wherein the second solid feed composition comprises one or more fermentable feed ingredients, and
wherein the total fat content of the solid feed combination is in the range of 6-20 wt.%.
BURR teaches feeding bovine calves a first solid composition in the form of fat pellet containing 45 to 55% fat (i.e., see claims 13-14 of BURR ) and a  second solid composition in the form of variety of ingredients that include a sugar-containing component [0034] or grain meal [0045]. Both are fermentable. 
It is noted that both compositions are administered in solid form [0055]. The ingredients are prepared in liquid form but allowed to harden to result in a high fat feed block. The feed block is used as formed, or is divided further, e.g. by cutting [0055]. 
The total fat content of the overall composition can be 7 to 33% [0046].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" 
Additionally, it is taught that the fat content can be varied to balance the flavor, provide high energy content, and add nutrients [0042].  In this regard, it would have been obvious to vary the fat content to provide the desirable properties as taught by BURR.
BURR teaches the feeding the composition to cows and calves (see Feeding Example 5) but silent as to weaning. 
VITCENDA teaches a composition for weaning calves (col. 1, lines 40-55).  
The composition also contains a first solid ingredient in the form of a fat and a second solid composition (col. 2, lines20-40).  At col. 1, lines 15-25, it is explained that calves typically suffer from a  shock that sets back growth when transitioning from liquid to solid foods.  However, administration of the VITCENDA  composition inhibits this shock (col. 1, lines 40-55).
Thus, it would have been obvious to administer the composition of BURR to calves, as VITCENA teaches that such solid, fat compositions inhibit and even overcome the shock of transitioning from liquid to solid foods. 



Claim 16 recites the method reduces somatic growth of a bovine calf during the bovine calf’s weaning period.

Claim 17 recites the method increases solid feed intake of the bovine calf during the bovine calf’s weaning period.

Claim 18 recites the method stimulates maturation of a rumen of the bovine calf during the weaning period.

Claim 19 recites that the bovine calf has improved health in comparison to a bovine calf fed a conventional starter feed.

Claim 20 recites the method improves gut health and/or gastrointestinal function of the bovine calf.
As to claims 15-20, BURR teaches the feeding the composition to cows and calves (see Feeding Example 5) but silent as to the benefits of consuming the composition. 
VITCENDA teaches a composition for weaning calves (col. 1, lines 40-55).  
The composition also contains a first solid ingredient in the form of a fat and a second solid composition (col. 2, lines20-40).  At col. 1, lines 15-25, it is explained that calves typically suffer from a  shock that sets back growth when transitioning from liquid to solid foods.  However, administration of the claimed composition inhibits this shock (col. 1, lines 40-55).  In Example 1, feeding of the 
Thus, it would have been obvious to administer the composition of BURR to calves, as VITCENDA teaches that such solid, fat compositions inhibit and even overcome the shock of transitioning from liquid to solid foods. 
Additionally, as the feeding of the composition of VITCENDA resulted in weight gain and overcome the shock of transitioning from liquid to solid foods, it is the Examiner’s position that the VITCENDA composition (along with BURR’s given the similarities) would also provide the results in claims 15-20. 


Claim 21 recites that the second solid feed composition has at most 5 wt.% fat.
BURR teaches that the second composition can be in the form of a sugar-containing component [0034]. 


Claim 22 recites that the fat in the first solid feed composition is a rumen inert fat.
Claim 23 recites that rumen inert fat is selected from the group consisting of partially or fully hydrogenated fatty acids, saponified fatty acids, and partially or fully hydrogenated fats.
As to claims 22-23, the fat can be hydrogenated vegetable fat [0044]. 


Claim 25 recites that the first solid feed composition is in the form of a fat prill or saponified fatty acids and the second solid feed composition is in the form of grains, a meal, or a muesli.
As to claims 24-25, BURR teaches that the composition can be a meal [0062]. 

Claim 26 recites that the ratio of the first solid feed composition relative to the second solid feed composition is in the range of 30:70 to 2:98 on a weight basis.
As to claim 26, the fat pellet is in an amount of 5 to 50wt% of the composition [0042]. This would fall overlap the claimed range  of 30:70 and 2:98 (i.e., or 30 to 2%).  

Claim 27 recites that the bovine calf is fed the solid feed combination for at least about 1 week.

Claim 28 recites that the bovine calf is fed the solid feed combination for at least about 2 weeks.

Claim 29 recites that the bovine calf is fed the solid feed combination for at least about 3 weeks.

Claim 30 recites that the bovine calf is fed the solid feed combination for at least about 4 weeks.

Claim 31 recites that the bovine calf is fed the solid feed combination for at least about 5 weeks.

Claim 32 recites that the bovine calf is fed the solid feed combination for at least about 7 weeks.


As to claims 27-33,  BURR teaches that the composition is administered for at least 15 weeks [0111]. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         

/DONALD R SPAMER/               Primary Examiner, Art Unit 1799